DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2021.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on January 7, 2020 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the chest” (claim 5, line 2) lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearne (US 2018/0303265) in view of Dietz (US 2007/0000448) and in further view of   With respect to claim 5, Hearn discloses a lockable outdoor furniture set comprising: a column include a guide (44) on an inner wall; a hinged lid (32) to the column, the lid including a sector-shaped plate (33) seated in the guide (44) by way of pin (46), wherein the pin (46) interacting with a stop (49) the prevents the lid from opening beyond a certain angle with the horizontal; an integral storage compartment extending horizontally from the column at a first wall (54), the integral storage compartment forming a continuous inner volume (see Figure 4) and an angled internal panel (51) disposed below the lid (32) and configured to divert an object dropped in the column through the lid to the internal storage compartment (30) wherein the pin/stop is hidden when the lid is closed and access to the pin/stop is available when the lid is partially open.  With respect to claim 6, the storage compartment has a lockable door (34) for retrieving said objected.  The lockable door is a flip up door.  Hearn discloses all claimed elements with the exception of wicker and a lock.
Dietz teaches a lockable receptacle made of wicker.  It would have been obvious to one of ordinary skill in the art to use the wicker material taught b Dietz to make the receptacle disclosed by Hearn.  Wicker is a well-known outdoor furniture material that is aesthetically pleasing and resilient to elements such as rain or snow.
Roch teaches a guide (B) for receiving a sector plate (A) wherein a bolt (a) interacts with a stop (n) to limit motion of the lid with respect to the receptacle.  The bolt (a) is retractable when the lid is partially opened.  It would have been obvious to one of ordinary skill in the art to replace the fixed stop element (49) disclosed by Hearne with a retractable stop as taught by Roch.  Such a modification would enable a user to widely open the lid when desired for the purposes of cleaning, for example.  Furthermore, specifying an opening angle of 30 degrees appears to be a matter of design choice and does not solve any specific problem.  It appears that limiting the opening angle to any angle that inhibits a user from reaching downward into the receptacle would be equally effective and determination of a particular angle requires only routine experimentation.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearne (US 2018/0303265) in view of Dietz (US 2007/0000448) in  view of    as applied to claim 6 above, and further in view of Capous (US 2017/0101237).  As disclosed above, Hearne, as modified, reveals all claimed elements with the exception of a conceal lock for the flip-up lockable door.  Capous teaches a conceal lock which is contained within a storage compartment and is hidden from view when the lockable door (86) is closed.  It would have been obvious to one of ordinary skill in the art to replace lock element (36) disclosed by Hearne with concealed lock disclosed by Capous since such a modification helps ensure that the lock is tamper resistant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cox (4,460,105) (note the interaction between a sector with stops and a retractable locking element) and Tucker et al. (6,412,688) (note the hidden latch element).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636